               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

BAUTISTA CAYMAN ASSET
COMPANY
Plaintiff                               CIVIL 17-1167CCC
vs
ASOCIACION DE MIEMBROS DE
LA POLICIA DE PUERTO RICO
a/k/a LA ASOCIACION DE
MIEMBROS DE LA POLICIA DE
PUERTO RICO; UNITED STATES
OF AMERICA
Defendants



                          OPINION AND ORDER

     On February 6, 2017, Bautista Cayman Asset Company (“Bautista”) filed
a Complaint against defendants Asociación de Miembros de la Policía de
Puerto Rico (“Asociación Policía”) and the United States of America for
collection of monies and foreclosure. The basis for the action is a series of
loan agreements, promissory notes, and mortgage notes entered by
Asociación Policía and Doral Bank between May 4, 2007 and January 22,
2014. On February 27, 2015, the Office of the Commissioner of Financial
Institutions closed the operations of Doral Bank and named the Federal
Deposit Insurance Corporation (“FDIC”) as receiver.       The relevant loan
agreements, promissory notes, and mortgage notes were subsequently
acquired by Bautista. Asociación Policía defaulted.
     Before the Court is Bautista’s Motion for Summary Judgment (d.e. 33)
filed January 19, 2018; Asociación Policía’s Opposition (d.e. 64) filed
CIVIL 17-1167CCC                      2

October 16, 2018; Bautista’s Reply (d.e. 67) filed November 12, 2018; and
Asociación Policía's (d.e. 70) Sur-Reply filed December 17, 2018.


                          STANDARD OF REVIEW
     The standard applicable to summary judgment motions was summarized
by the Court of Appeals in Johnson v. University of Puerto Rico,
714 F.3d 48, 52 (1st Cir. 2013):
     Summary judgment is appropriate when there is no genuine
     dispute as to any material fact and the moving party is entitled to
     judgment as a matter of law. Fed. R. Civ. P. 56(a); Cox v. Hainey,
     391 F.3d 25, 29 (1st Cir. 2004). We look to the pleadings,
     depositions, answers to interrogatories, admissions on file, and any
     affidavits in making the determination. Thompson [v. Coca-Cola
     Co.], 522 F.3d [168,] at 175 [(1st Cir. 2008)]. A dispute is genuine
     if "the evidence about the fact is such that a reasonable jury could
     resolve the point in favor of the non-moving party." Id. (quoting
     Sánchez v. Alvarado, 101 F.3d 223, 227 (1st Cir. 1996)) (internal
     quotation mark omitted). A fact is material if it has potential to
     determine the outcome of the litigation. Maymí v. P.R. Ports Auth.,
     515 F.3d 20, 25 (1st Cir. 2008).
     Once a properly supported motion has been presented, where a
nonmovant bears the burden of proof on an issue, the nonmovant must point
to competent evidence and specific facts to defeat summary judgment.
Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd's of London,
637 F.3d 53, 56 (1st Cir. 2011). The evidence proffered must be "significantly
probative of specific facts," Pérez v. Volvo Car Corp., 247 F.3d 303, 317
(1st Cir. 2001), and the "mere existence of a scintilla of evidence" in support
of the nonmovant's position is insufficient, Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed. 2d 202 (1986).
CIVIL 17-1167CCC                        3

                           UNCONTESTED FACTS
      The Court adopts Bautista's Statement of Uncontested Material Facts
(d.e. 33-1) as set forth due to defendant's failure to deny any of the facts
contained therein. Instead of contesting Bautista's statements, Asociación
Policía's Counterstatement of Uncontested Material Facts (d.e. 64-1) raises
new facts in support of the equitable defense of unjust enrichment and/or rebus
sic stantibus. In an Opinion and Order issued on January 19, 2020 (d.e. 74)
the Court has already held that these facts fail as a matter of law to establish
either defense.


                                 DISCUSSION
      There is no genuine dispute of material fact as to existence or the validity
of the agreements executed between Bautista and Asociación Policía;
Asociación Policía’s default; or the amounts due under the contract.
Accordingly, summary judgment in favor of Bautista is appropriate.
      Bautista also seeks summary judgment to extinguish the United States'
junior liens on the mortgaged property. However, as default has been entered
against the United States (d.e. 14) and foreclosure and sale of the property
have not occurred, plaintiff's Motion for Summary Judgment is not the correct
procedural vehicle to extinguish said liens.


                                CONCLUSION
      Having considered Bautista’s Motion for Summary Judgment (d.e. 33),
Asociación Policía's Opposition (d.e. 64) and Sur-Reply (d.e. 70), and
CIVIL 17-1167CCC                     4

Bautista's Reply (d.e. 67), the Motion for Summary Judgment (d.e. 33) is
GRANTED as to defendant Asociación Policía and DENIED as to defendant
United States. Judgment shall be entered accordingly.
     SO ORDERED.
     In San Juan, Puerto Rico this 5th day of February, 2020.



                                         S/GUSTAVO A. GELPÍ
                                         Chief United States District Judge
